                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9                         UNITED STATES DISTRICT COURT

                                                                                   10                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                        SOUTHERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                        Joseph Jacobs,                           Case No.: 8:18-cv-01814-JVS-DFM
REED SMITH LLP




                                                                                   13
                                                                                                           Plaintiff,            ORDER DISMISSING ACTION
                                                                                   14                                            WITH PREJUDICE
                                                                                   15   vs.
                                                                                   16   Atlantic Credit and Finance, Inc.,
                                                                                   17                       Defendant.
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                    [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                                    1        Having reviewed the Parties’ joint stipulation for dismissal of the above-
                                                                                    2 captioned action in its entirety with prejudice, and good cause appearing, IT IS

                                                                                    3 HEREBY ORDERED as follows:

                                                                                    4
                                                                                             1. This action is dismissed in its entirety with prejudice;
                                                                                    5
                                                                                             2. Each party shall bear its own fees and costs.
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9
                                                                                        DATED: January 07, 2019               ______________________________________
                                                                                   10                                         Honorable James V. Selna
                                                                                                                              United States District Court Judge
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                    [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                                                                           -2-
